Name: COMMISSION REGULATION (EC) No 230/95 of 3 February 1995 on the sale of beef at prices fixed at a flat rate in advance held by certain intervention agencies and intended for supplying the Canary Islands and repealing Regulation (EC) No 3082/94
 Type: Regulation
 Subject Matter: animal product;  trade policy;  regions of EU Member States;  trade;  prices;  economic policy
 Date Published: nan

 4. 2. 95 Official Journal of the European Communities No L 27/5 COMMISSION REGULATION (EC) No 230/95 of 3 February 1995 on the sale of beef at prices fixed at a flat rate in advance held by certain inter ­ vention agencies and intended for supplying the Canary Islands and repealing Regulation (EC) No 3082/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 1884/94 (2), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Commission Regulation (EEC) No 1974/93 (4), and in particular Article 3 (2) thereof, with regard to the application for and the issue of aid certificates ; Whereas for the purpose of purchase and control proce ­ dures, it is appropriate to apply certain provisions of Commission Regulation (EEC) No 2173/79 of 4 October 1979 on detailed rules of application for the disposal of beef bought in by intervention agencies and repealing Regulation (EEC) No 216/69 Q, as last amended by Regu ­ lation (EEC) No 1759/93 (8), and Commission Regulation (EEC) No 3002/92 of 16 October 1992 laying down common detailed rules for verifying the use and/or desti ­ nation of products from intervention (9), as last amended by Regulation (EEC) No 1938/93 (10) ; Whereas it is necessary to provide for the lodging of a security to guarantee that the beef arrives at the intended destination ; Whereas Commission Regulation (EC) No 3082/94 (n) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Yeal, Whereas certain intervention agencies hold substantial stocks of beef bought into intervention ; whereas an extension of the storage period for that beef should be avoided on account of the ensuing high costs ; Whereas Commission Regulation (EC) No 2883/94 of 28 November 1994, establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601 /92 (*), lays down the forecast supply balance for frozen meat of bovine animals for the period 1 July 1994 to 30 June 1995 ; whereas, in the light of traditional trade patterns, it is appropriate to release intervention beef for the purpose of supplying the Canary Islands during that period ; HAS ADOPTED THIS REGULATION : Article 1 1 . A sale shall be organized of approximately :  1 500 tonnes of boneless beef held by the Irish inter ­ vention agency,  422 tonnes of boneless beef held by the Danish inter ­ vention agency,  110 tonnes of boneless beef held by the French inter ­ vention agency,  130 tonnes of bone-in beef held by the French inter ­ vention agency,  2 tonnes of bone-in beef held by the Danish interven ­ tion agency. Whereas Article 3 of Commission Regulation (EC) No 2790/94 of 16 November 1994 laying down common detailed rules for the implementation of Council Regula ­ tion (EEC) No 1601 /92 concerning specific measures for the Canary Islands with regard to certain agricultural products (% as amended by Regulation (EC) No 2883/94, provides for the use of aid certificates issued by the competent Spanish authorities for supplies from the Community ; whereas, in order to improve the operation of the abovementioned arrangements, certain derogations from that Regulation should be provided for, in particular, (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 197, 30. 7. 1994, p. 27. 0 OJ No L 173, 27. 6. 1992, p. 13. (4) OJ No L 180, 23. 7. 1993, p. 26. (0 OJ No L 304, 29. 11 . 1994, p. 18 . O OJ No L 296, 17. 11 . 1994, p. 23. 0 OJ No L 251 , 5. 10. 1979, p. 12. (8) OJ No L 161 , 2. 7. 1993, p. 59. f) OJ No L 301 , 17. 10 . 1992, p . 17. H OJ No L 176, 20. 7. 1993, p. 12. (n) OJ No L 325, 17. 12. 1994, p. 38 . No L 27/6 Official Journal of the European Communities 4. 2. 95 Delivery of the products concerned to the Canary Islands shall be a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 P). 2. This meat shall be sold for delivery to the Canary Islands. 3 . The qualities and selling prices of the products are given in Annex I hereto. Article 6 In the removal order referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 3002/92 and the T5 control copy shall be entered : « Carne de intervenciÃ ³n destinada a las islas Canarias  Sin ayuda [Reglamento (CE) n ° 230/95] » ; »InterventionskÃ ¸d til De Kanariske Ãer  uden stÃ ¸tte (Forordning (EF) nr. 230/95) « ; »Interventionsfleisch fÃ ¼r die Kanarischen Inseln  ohne Beihilfe (Verordnung (EG) Nr. 230/95)" ; «Ã Ã Ã ­Ã ±Ã  Ã ±ÃÃ  Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Ã ³Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã ±Ã ½Ã ±Ã Ã ¯Ã ¿Ã Ã  Ã Ã ®Ã Ã ¿Ã Ã   Ã Ã Ã Ã ¯Ã  Ã µÃ ½Ã ¹Ã Ã Ã Ã Ã µÃ ¹Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 230/951 »; Article 2 1 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulation (EEC) No 2173/79, and in particular Articles 2 to 5 thereof, Regulation (EEC) No 3002/92 and Regula ­ tion (EC) No 2790/94. 2. The intervention agencies shall sell those products which have been in storage longest first. Particulars of the quantities and places where the products are stored shall be made available to interested parties at the addresses given in Annex II . Article 3 1 . After receiving a purchase application, the interven ­ tion agency shall only conclude the contract after having checked with the competent Spanish agencies referred to in Annex III that the quantity concerned is available within the forecast supply balance. 2. The Spanish agency shall immediately reserve for the applicant the quantity requested until receipt of the application for the relevant aid certificate. Notwithstan ­ ding Article 6 (1 ) of Regulation (EC) No 2790/94, the certificate application must be accompanied only by the original of the purchase invoice issued by the seller inter ­ vention agency or by a certified copy. 3 . Notwithstanding Article 3 (1 ) of Regulation (EC) No 2790/94, the aid may not be paid for meat sold pursuant to this Regulation. 4. Notwithstanding Article 3 (4) (b) of Regulation (EC) No 2790/94, in box 24 of the aid certificate application and of the aid certificate shall be entered : 'aid certificate for use in the Canary Islands  no aid to be paid'. ' Intervention meat for the Canary Islands  without the payment of aid (Regulation (EC) No 230/95)' ; « Viandes d'intervention destinÃ ©es aux Ã ®les Canaries  Sans aide [rÃ ¨glement (CE) n0 230/95] » ; « Carni in regime d'intervento destinate alle isole Canarie  senza aiuto [regolamento (CE) n. 230/95] » ; Interventievlees voor de Canarische eilanden  zonder steun (Verordening (EG) nr. 230/95)"; « Carne de intervenÃ §Ã £o destinada Ã s ilhas CanÃ ¡rias  sem ajuda [Regulamento (CE) n? 230/95] » ; "Kanariansaarille osoitettu interventioliha  ilman tukea (Asetus (EY) N:o 230/95)"; "InterventionskÃ ¶tt fÃ ¶r KanarieÃ ¶arna  utan bidrag (FÃ ¶rordning (EG) nr 230/95)". Article 7 Regulation (EC) No 3082/94 is hereby repealed. Article 4 Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 purchase applications shall not indicate the store or stores where the meat applied for is being kept. Article 8 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Article 5 Notwithstanding Article 15 (1 ) of Regulation (EEC) No 2173/79, the security shall be ECU 3 625 per tonne of boneless beef. The guarantee for fillets, however, shall be ECU 8 455 per tonne. (') OJ No L 205, 3. 8 . 1985, p. 5 . 4. 2. 95 Official Journal of the European Communities No L 27/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1 995. For the Commission Franz FISCHLER Member of the Commission ANEXO I  BILAG I  ANHANG /  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I  LIITE I  BILAGA I Cantidad aproximada (toneladas) TilnÃ ¦rmet mÃ ¦ngde (tons) UngefÃ ¤hre Mengen (Tonnen) Ã Ã ±Ã Ã ¬ ÃÃ Ã ¿Ã Ã ­Ã ³Ã ³Ã ¹Ã Ã · ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Approximate quantity (tonnes) QuantitÃ © approximative (tonnes) QuantitÃ approssimativa (tonnellate) Hoeveelheid bij benadering (ton) Quantidade aproximada (toneladas) Arvioitu mÃ ¤Ã ¤rÃ ¤ (tonneina) UngefÃ ¤rlig kvantitet Ã ­ton^ Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ·Ã Ã ·Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') VÃ ¤himmÃ ¤ishinnat ecuina tonnia kohden ilmaistuna (') Minimipriser i ecu per ton (') Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro JÃ ¤senvaltio Medlemsstat Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Tuotteet Produkter a) Came deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã Ã Ã ­Ã ±Ã  Ã Ã Ã Ã ¯Ã  Ã ºÃ Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt Ireland  Striploin 1 000 2 055  Inside 250 1 450  Outside 250 1 270 Danmark  Tyksteg 180 1 390  Klump med Kappe 230 1 270  MÃ ¸rbrad 7 4 830  InderlÃ ¥r 5 1 330 France  Filet 90 4 710  Faux-filet 20 1 450 b) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã ÃUÃ Ã ¸Ã ±Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso  Luullinen takaneliÃ ¤nnes  Bakkvartsparter med ben France  Quartiers arriÃ ¨re : catÃ ©gorie A/C, classes U, R et O 130 1 085 Danmark  Bagfjerdinger af kategori A/C, klasse R og O 2 1 085 No L 27/8 Official Journal of the European Communities 4. 2. 95 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o  Interventioelinten osoitteet  Interventionsorganens adresser IRELAND : Department of Agnculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel. (01)678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01) 6616263, (01 ) 6785214 and (01 ) 6620198 DANMARK : EF-Direktoratet Nyropsgade 26 DK-1602 KÃ ¸benhavn K Tlf. 33 92 70 00, telex 15137 EFDIR DK, telefax 33 92 69 48 FRANCE OFIVAL 80 avenue des Terroirs de France F-75607 Paris Cedex 12 TÃ ©l . 44 68 50 00 Telex 21 53 30 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III  LIITE III  BILAGA III Organismos espaÃ ±oles a que se refiere el apartado 1 del articulo 3  De i artikel 3, stk. 1 , omhandlede spanske organer  Die in Artikel 3 Absatz 1 genannten spanischen Stellen  Ol Ã ¹Ã ÃÃ ±Ã ½Ã ¹Ã ºÃ ¿Ã ¯ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ¯ ÃÃ ¿Ã ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¡pfrpo 3 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1  The spanish agencies referred to in Article 3 (1)  Les organismes espagnols visÃ ©s Ã l'article 3 paragraphe 1  Organismi spagnoli di cui all'articolo 3, paragrafo 1  In artikel 3, lid 1 , bedoelde Spaanse instanties  Organismos espanhÃ ³is referidos no n? 1 do artigo 3?  3 Artiklan 1 kohdan tarkoittama espanjalainen toimielin  De i artikel 3.1 avsedda spanska organen  DirecciÃ ³n Territorial de Comercio en Las Palmas Jose Frachy Roca, 5 E-35007 Las Palmas de Gran Canaria [TelÃ ©fono : (28) 26 14 1 1 y (28) 26 21 36 ; telefax : (28) 27 89 75]  DirecciÃ ³n Territorial de Comercio en Santa Cruz de Tenerife Pilar, 1 E-38002 Santa Cruz de Tenerife [TelÃ ©fono : (22) 24 14 80 y (22) 24 13 79 ; telefax : (22) 24 42 61 ]